                                                                                               FILED
                                                                                        Scott L. Poff, Clerk
                                                                                     United States District Court

                                                                              By Ericka Sharpe at 1:17 pm, Dec 17, 2018
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 ROY MUNN, Individually,

                Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-219

        v.

 REALTY INCOME CORPORATION, a
 foreign company,

                Defendant.


                                          ORDER

       Before the Court is the Plaintiff’s Notice of Voluntary Dismissal filed on December 10,

2018, stating that the Plaintiff seeks to dismiss all claims with prejudice. (Doc. 11.) Therefore,

pursuant to Federal Rule of Civil Procedure 41(a)(2), the Court DISMISSES this action with

prejudice. The Clerk is hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 17th day of December, 2018.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
